Case 2:18-cv-12516-GAD-RSW ECF No. 19, PageID.122 Filed 01/25/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION

LARRY D. CURRINGTON,

      Petitioner,                             Case No. 2:18-CV-12516

                                              HON. GERSHWIN A. DRAIN
v.                                            U.S. DISTRICT JUDGE

RANDEE REWERTS,

      Respondent.

________________________________/

 OPINION AND ORDER (1) DENYING MOTION TO REINSTATE THE
PETITION FOR WRIT OF HABEAS CORPUS (ECF No. 14), (2) DENYING
    WITHOUT PREJUDICE MOTION FOR LEAVE TO CONDUCT
 DISCVOERY (ECF No. 15), AND (3) DENYING WITHOUT PREJUDICE
       MOTION TO TAKE JUDICIAL NOTICE (ECF No. 16)

      On August 14, 2018, Petitioner Larry D. Currington (“Petitioner’), filed a

petition for writ of habeas corpus pursuant to 28 U.S.C. 2254, challenging his state

court convictions. ECF No. 1. The Court previously dismissed the petition without

prejudice because Petitioner’s first claim had not been exhausted with the state

courts. ECF No. 5. The Court also denied petitioner a certificate of appealability

and leave to appeal in forma pauperis. See id. The Sixth Circuit affirmed this Court’s

dismissal. Currington v. Rewerts, No. 18-2136 (6th Cir. Jan. 30, 2019). Petitioner

has now filed a petition for writ of habeas corpus, which this Court construes as a

Motion to Reinstate the Petition for Writ of Habeas Corpus (ECF No. 14), as well as
                                          1
Case 2:18-cv-12516-GAD-RSW ECF No. 19, PageID.123 Filed 01/25/21 Page 2 of 3




a Motion for Leave to Conduct Discovery (ECF No. 15) and a Motion to Take

Judicial Notice (ECF No. 16).

      This Court is without the power to reinstate Petitioner’s original habeas

petition that had previously been filed before this Court. This Court did not retain

jurisdiction over Petitioner’s first habeas petition, which was dismissed without

prejudice based upon Petitioner’s failure to exhaust his claims with the state courts;

there was no express retention of jurisdiction over the first petition. See Lefkowitz

v. Fair, 816 F.2d 17, 21 (1st Cir. 1987). Because this Court did not expressly retain

jurisdiction over the first petition, this Court will deny Petitioner’s Motion to

Reinstate the Petition for Writ of Habeas Corpus to this matter’s active docket. See

Wilson v. Warren, No. 06-CV-15508, 2008 WL 5273633, * 1 (E.D. Mich. Dec. 17,

2008).   This denial is without prejudice to Petitioner filing a petition for writ of

habeas corpus with the federal district court under a new case number.

      Accordingly, IT IS HEREBY ORDERED, that the Motion to Reinstate the

Petition for Writ of Habeas Corpus (ECF No. 14) is DENIED WITHOUT

PREJUDICE to Petitioner filing a petition for writ of habeas corpus with the federal

district court under a new case number.

      IT IS FURTHER ORDERED that Petitioner’s other two pending Motions

(ECF No. 15, 16) are DENIED WITHOUT PREJUDICE.

      IT IS SO ORDERED.


                                          2
Case 2:18-cv-12516-GAD-RSW ECF No. 19, PageID.124 Filed 01/25/21 Page 3 of 3




Dated: January 25, 2021
                                                /s/Gershwin A. Drain
                                                GERSHWIN A. DRAIN
                                                United States District Judge


                          CERTIFICATE OF SERVICE

A Copy of this Order was served on Larry D. Currington, No. 176593, Carson City
   Correctional Facility, 10274 Boyer Road, Carson City, Michigan 48811 on
              January 25, 2021, by electronic and/or ordinary mail.
                              /s/ Teresa McGovern
                                   Deputy Clerk




                                       3
